Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Disposition of Claims
Claims 1-30 are pending.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US2020/0123572A1, Published 04/23/2020.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Of note, there is not an attorney of record on file due to a lack of an official power of attorney of record.  While a customer number has been provided on the ADS submitted 10/18/2019, this is not the equivalent of a power of attorney or an authorization to act in a representative capacity.  In order to expedite prosecution in the instant application, it is suggested that a power of attorney be filed as per MPEP §402 or MPEP §1807, or an Authorization to Act in a Representative Capacity be filed as per MPEP §403 in order for the Office to freely and openly discuss the merits of the case with the applicant's representative(s).  Please refer to the MPEP or http://www.uspto.gov/patents/law/poafaqs.jsp#a if you have questions regarding the proper filing of a power of attorney.


Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Objections
Claims 8-10, 12-13, 19-23, and 25-26 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, claims 8-10, 12-13, 19-23, and 25-26 have not been further treated on the merits.  
Accordingly, only claims 1-7, 11, 14-18, 24, and 27-30 will be examined on their merits.  



Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 14 and dependent claims 2-7, 11, and 15-18 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “encoding” in claim 1 is used by the claim to mean “comprising,” while the accepted meaning is “convert into a coded form.” The term is indefinite because the specification does not clearly redefine the term.  By definition, Kozak sequences are not encoded, as they are a nucleic acid motif that functions as the start site for protein translation.  For clarity, it is suggested the rejected claims be amended to read along the lines of the following:
“1. A nucleic acid comprising a modified Kozak sequence operably linked to an open reading frame (ORF) encoding adeno-associated virus (AAV) VP1, VP2, and VP3 capsid proteins, wherein the modified Kozak sequence is selected from SEQ ID NOs: 46-55.” 

Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claims 1 and 14 are rejected on the grounds of being indefinite.  Claims 2-7, 11, and 15-18 are also rejected since they depend from claim 1 or 14, but do not remedy these deficiencies of claim 1 or 14.


Claim 27 and dependent claims 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the type or origin of recombinant capsid gene introduced into the cells in step “a)”.  Because “capsid” genes are not restricted to adeno-associated viruses (AAV) (e.g. capsid proteins are found in a variety of viruses, such as papillomaviruses, picornaviruses, calciviruses, and reoviruses) and the wording of the claim does not require the encoded capsid protein to be VP1, only that a “VP1 translation initiation codon” is present, it is unclear as to what type of capsid protein is encoded in part “a)” to perform the method as claimed.  Further, with AAV, the three capsid proteins (VP1, VP2, and VP3) are all encoded from the same open reading frame (ORF), so instead of stating the “VP1 ORF” it would be more accurate to say the “AAV capsid ORF” or “AAV capsid gene” as this would encompass the entire ORF that encodes all three proteins.  
Further, the use of the term “surrounding” with regarding to a VP1 translation initiation codon is not an art-recognized term, and reads along the lines of “flanking”.  It is suggested that the term “operably linked”, “flanking”, “upstream”, or “preceding” be utilized for clarity.  Further, the initiation codon (AUG) is usually considered a part of the Kozak sequence, so it is not necessary to state that the Kozak sequence “flanks” the start site.  
Finally, the overall wording of the claim is unclear, as many terms used are inherent to the method and are redundant or unnecessary (e.g. resulting AAV particles would inherently comprise AAV capsid proteins).  
It is suggested the rejected claim be amended to read along the lines of the following: 
“27.  A method of identifying an adeno-associated virus (AAV) capsid protein translation initiation sequence for producing rAAV particles in a host cell, the method comprising, 
a) introducing each of a plurality of different recombinant AAV capsid genes into producer cells, wherein each different recombinant AAV capsid gene is operably linked to a different Kozak sequence; 
b) isolating resulting rAAV particles from the producer cells, and 
c) evaluating the properties of the rAAV particles from part b).”

Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claim 27 is rejected on the grounds of being indefinite.  Claims 28-30 are also rejected since they depend from claim 27, but do not remedy these deficiencies of claim 27.



	


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a nucleic acid comprising a modified Kozak sequence operably linked to an open reading frame (ORF) encoding adeno-associated virus (AAV) VP1, VP2, and VP3 capsid proteins, wherein the modified Kozak sequence is selected from SEQ ID NOs: 46-55
Further limits on the nucleic acid of claim 1 are wherein the modified Kozak sequence is SEQ ID NO: 49 (claim 2); wherein the VP1, VP2, and VP3 capsid proteins are derived from an AAV3 serotype (claim 3); further comprising a promoter sequence (claim 4), wherein the promoter sequence is a polyhedrin (polh) promoter sequence (claim 5); wherein the modified Kozak sequence contains an initiation codon for translation of the VP1 capsid protein (claim 6), wherein the initiation codon for translation of the VP1 capsid protein is AUG (claim 7).
Claim 11 is drawn to a method of producing recombinant AAV (rAAV) in an insect cell, wherein the rAAV is derived from an AAV3 serotype, the method comprising: 
a) transfecting an insect cell with: 
i) a baculovirus comprising the nucleic acid of claim 1; 
ii) a baculovirus comprising a nucleic acid encoding an AAV Rep protein; 
iii) a baculovirus comprising a nucleic acid comprising two AAV inverted terminal repeat (ITR) nucleotide sequences flanking a gene of interest operably linked to a promoter sequence; b) culturing the insect cell under conditions suitable to produce rAAV; and 
c) recovering the rAAV from the insect cell.
Claim 14 is drawn to a nucleic acid comprising a modified Kozak sequence operably linked to an open reading frame (ORF) encoding adeno-associated virus (AAV) VP1, VP2, and VP3 capsid proteins, wherein the modified Kozak sequence is selected from SEQ ID NOs: 56-67.
Further limitations on the nucleic acid of claim 14 are wherein the modified Kozak sequence is SEQ ID NO: 56, SEQ ID NO: 57, SEQ ID NO: 58, SEQ ID NO: 59, SEQ ID NO: 60, SEQ ID NO: 61, SEQ ID NO: 62, or SEQ ID NO: 63 (claim 15); wherein the VP1, VP2, and VP3 capsid proteins are derived from an AAV6 serotype (claim 16); further comprising a promoter sequence (claim 17), wherein the promoter sequence is a polyhedrin (polh) promoter sequence (claim 18).
Claim 24 is drawn to a method of producing recombinant AAV (rAAV) in an insect cell, wherein the rAAV is derived from an AAV6 serotype, the method comprising: 
a) transfecting an insect cell with: 
i) a baculovirus comprising the nucleic acid of claim 14; 
ii) a baculovirus comprising a nucleic acid encoding an AAV Rep protein; 
iii) a baculovirus comprising a nucleic acid comprising two AAV inverted terminal repeat (ITR) nucleotide sequences flanking a gene of interest operably linked to a promoter sequence; b) culturing the insect cell under conditions suitable to produce rAAV; and 
c) recovering the rAAV from the insect cell.
Claim 27 is drawn to a method of identifying an adeno-associated virus (AAV) capsid protein translation initiation sequence for producing rAAV particles in a host cell, the method comprising, 
a) introducing each of a plurality of different recombinant AAV capsid genes into producer cells, wherein each different recombinant AAV capsid gene is operably linked to a different Kozak sequence; 
b) isolating resulting rAAV particles from the producer cells, and 
c) evaluating the properties of the rAAV particles from part b).
Further limitations on the method of claim 27 are wherein the producer cell is an insect cell or a mammalian cell (claim 28); wherein the translation initiation codon within the Kozak sequence is an ATG/AUG codon (claim 29); and wherein the rAAV particles are evaluated by assaying their relative VP1/VP2/VP3 content, their yield, their DNA content, their infectivity, or a combination of two or more thereof (claim 30).


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art appears to be that of either Kondratov et. al. (Kondratov O, Marsic D, Crosson SM, Mendez-Gomez HR, Moskalenko O, et. al., Agbandje-McKenna M, Zolotukhin S. Direct Head-to-Head Evaluation of Recombinant Adeno-associated Viral Vectors Manufactured in Human versus Insect Cells. Mol Ther. 2017 Dec 6;25(12):2661-2675. Epub 2017 Aug 10.; hereafter “Kondratov”) or Zolotukhin et. al. (US11384364B2, Iss. 07/12/2022, Priority 04/16/2016; hereafter “Zolotukhin”.)  While non-art based rejections are still present in the application that prevent it being in condition for allowance, the Office would like to state that a search of the prior art appears does not appear to teach or suggest the invention as presently interpreted.  A brief description of the closest prior art is provided below.
The Prior Art
Kondratov teaches the major drawback of the Baculovirus (Bac)/Sf9 system for recombinant adeno-associated viral (rAAV) manufacturing is that most of the Bac-derived rAAV vector serotypes, with few exceptions, demonstrate altered capsid compositions and lower biological potencies (abstract.)  Kondratov teaches that rAAV were generated in a Bac-derived system using altered Kozak sequences and a leaky ribosome scanning to achieve a serotype-specific modulation of AAV capsid proteins stoichiometry (entire document; see abstract.)  Kondratov teaches one way to rationalize the screening of attenuated translation initiation sites (TISs) was to utilize the empirical heat map of all possible mammalian TIS permutations derived by the prior art, and provides the Kozak sequences tested in Table S1, wherein instant SEQ ID NO:46 comprises AAV9 Koz VP1 #1 Sequence, instant SEQ ID NO:47 comprises AAV9 Koz VP1 #2 Sequence, and instant SEQ ID NO:49 comprises AAV9 Koz VP1 #4 Sequence.  As outlined below, the full-length of SEQ ID NOs: 46, 47, and 49 are presented, with the corresponding AAV9 Koz VP1 sequences in bold, and the starting “AUG” underlined.  The upstream portion of these three sequences (gcgcagaucu) is the same in each sequence, and “gcgcagauc” aligns with sequences in AAV3 (see attached BLAST results).  
SEQIDNO:46   gcgcagaucuucuuuuauggc  
SEQIDNO:47   gcgcagaucuuguuuuauggc
SEQIDNO:49   gcgcagaucuuaguguauggc

However, a Kozak sequence with the exact sequence as shown in the sequences as claimed does not appear in the prior art, nor is there motivation in the prior art to combine the shorter known Kozak sequences of Kondratov with those of AAV3.  
While Zolotukhin teaches many unclaimed Kozak sequences also found in the instant invention,  and teaches the generation of optimized Kozak sequences to generate the proper stoichiometry of VP1, VP2, and VP3 in a Baculovirus/Sf9-based system, nothing in Zolotukhin teaches the specific addition of the “gcgcagaucu” before the Kozak sequences.
Finally, while a search of the sequences claimed has shown some of these sequences already taught in the prior art (see ABSS search results from 08/02/2022), none appear to have been taught in the context of Kozak sequences, or the specific use of said Kozak sequences operably linked to AAV capsid protein open reading frames.  
Therefore, it appears as though the invention is not taught or suggested by the prior art, and the closest prior art appears to be that of Zolotukhin and Kondratov.  



Conclusion
No claims are allowed.  Claims 8-10, 12-13, 19-23, and 25-26 are objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648